PETERS, J.
This is a motion to dismiss the appeal taken in this case, because it does not appear that the bill of exceptions was signed by the presiding judge before the adjournment of the court at which the exceptions were taken, nor in ten days afterwards by consent of counsel in writing. — Rev. Code, § 2760. Such a defect in the record does not vitiate the appeal, when it appears that there has been a final judgment in the ease in the court below, and that the appeal has been otherwise regularly taken, as is the case here. — Ref. Code, §§ 3485, 3488, 4420, 4421»
The motion is denied, with costs.